Citation Nr: 0716090	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to September 30, 2002 
for a grant of service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1954.  The veteran died in January 1992.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2003 rating 
decision, by the Denver, Colorado, Regional Office (RO), 
which granted service connection for the cause of the 
veteran's death, effective September 30, 2002.  The appellant 
perfected an appeal with regard to the effective date 
assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant has perfected an appeal on the issue of 
entitlement to an effective date earlier than September 30, 
2002 for the grant of service connection for the cause of the 
veteran's death.  In a statement dated in July 2005, the 
appellant alleged that there was clear and unmistakable error 
(CUE) in an April 1992 rating decision which denied service 
connection for the cause of the veteran's death.  

Because a finding of CUE in a prior rating action could 
render moot the earlier effective date claims on appeal, the 
Board finds that the CUE claim is inextricably intertwined 
with the claim on appeal.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Because the CUE issue 
is inextricably intertwined with the earlier effective date 
issue, the case must be remanded for initial RO adjudication 
of the CUE matter.  Huston v. Principi, 18 Vet. App. 395 
(2004).  

Therefore, on remand, the RO should adjudicate the newly 
raised claim for CUE.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should determine whether the 
April 1992 rating decision, which denied 
entitlement to service connection for the 
cause of the veteran's death, contains 
clear and unmistakable error (CUE).  
Thereafter, the appellant and her 
representative should be provided with 
written notice of the determination and 
they must be provided with notice of the 
appellant's right of appeal.  

2.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any additional issue raised on behalf of 
the appellant, the RO should furnish a 
statement of the case and/or a 
supplemental statement of the case on all 
issues in appellate status, and the 
appellant and her representative should 
be provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the appellant due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



